IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs March 29, 2011

               ROBERT B. LEDFORD v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Hamilton County
                          No. 276337   Don W. Poole, Judge


                   No. E2010-01773-CCA-R3-PC - Filed May 4, 2011


The pro se petitioner, Robert B. Ledford, appeals the Hamilton County Criminal Court’s
summary denial of his petition for writ of error coram nobis attacking his convictions of
second degree murder, kidnapping, aggravated robbery, and theft. Because we conclude that
coram nobis relief is not available to provide relief from a guilty-pleaded conviction, we
affirm the judgment of the trial court.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

J AMES C URWOOD W ITT, J R., J.,delivered the opinion of the Court, in which J ERRY L. S MITH
and J.C. M CL IN, JJ., joined.

Robert B. Ledford, Mountain City, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Matthew Bryant Haskell,
Assistant Attorney General, for the appellee, State of Tennessee.

                                         OPINION

               A Hamilton County grand jury charged the petitioner with three counts of
felony murder, one count of premeditated murder, one count of aggravated robbery, one
count of theft, and one count of especially aggravated kidnapping for his involvement in the
January 2001 offenses culminating in the death of the seventy-four-year-old victim, Dorothy
Lowery. Consequently, the petitioner could have faced sentences of death or life without the
possibility of parole, although the record is unclear whether the State actually filed a notice
to seek enhanced punishment in this case. On September 12, 2002, the petitioner entered
best interest guilty pleas to one count of second degree murder, aggravated robbery,
especially aggravated kidnapping, and theft. See generally Alford v. North Carolina, 400
U.S. 25 (1980). Pursuant to the plea agreement, the trial court ordered the petitioner to serve
an effective sentence of forty years’ incarceration.

               The petitioner filed a timely petition for post-conviction relief alleging that the
ineffective assistance of counsel rendered his pleas unknowing and involuntary. The
petitioner specifically claimed that trial counsel failed to request a mental evaluation of the
petitioner, failed to adequately investigate the case, and failed to communicate with and
advise the petitioner concerning the pleas. Following an evidentiary hearing, the post-
conviction court denied relief. Upon review, this court affirmed the post-conviction court’s
action. Robert Ledford v. State, No. E2004-01744-CCA-R3-PC (Tenn. Crim. App.,
Knoxville, Mar. 24, 2005), perm. app. denied (Tenn. Aug. 22, 2005).

             As summarized in this court’s opinion, the facts stipulated at the plea
submission hearing revealed that the victim

               was robbed, kidnap[p]ed from her residence in Ooltewah, and
               murdered. An investigation established that the petitioner, who
               was married to a relative of the victim, and Dennis Raby entered
               the victim’s residence, bound her with duct tape, and ransacked
               the interior of her house. Afterward, the victim was placed in
               the trunk of her 1996 Chevrolet Impala and driven to another
               residence where Raby was seen in possession of her jewelry. A
               few days later, the body of the victim was discovered in a
               wooded area in Meigs County. The petitioner’s fingerprints
               were found on a roll of duct tape used to bind the victim and on
               a Styrofoam cup located inside her residence. The cup also
               contained saliva identified as that of the petitioner. An autopsy
               revealed that the victim died as a result of blunt force trauma to
               the head and the body. Raby committed suicide as police
               attempted to make his arrest.

Robert Ledford, slip op. at 1.

              On May 28, 2010, the petitioner filed a pro se petition for writ of error coram
nobis asserting that he had obtained new evidence, exculpatory in nature, pursuant to a May
22, 2009 information request directed to the Hamilton County District Attorney’s Office
concerning investigative files in that office’s possession. The petitioner claimed that this
newly discovered evidence revealed that the State had investigated up to 14 other individuals
as possible suspects, that witnesses tampered with the crime scene by entering the victim’s
home prior to and after the authorities’ arrival, that the autopsy report listed the victim’s time
of death as occurring after the defendant had already been apprehended and placed in the

                                               -2-
Hamilton County Jail, that the State withheld psychiatric records concerning the petitioner’s
“need of commitment into a psychiatric facility,”and that the State destroyed evidence,
specifically the clothing of Dennis Raby, which would have confirmed that Raby, not the
petitioner, had committed the crimes.

               Additionally, the petitioner alleged that he was prosecuted pursuant to a void
grand jury presentment because the autopsy report listed the victim’s time of death as
occurring after the petitioner’s apprehension by authorities and also listed the place of death
as Meigs County, rather than Hamilton County where the crimes were prosecuted. In
summary, the petitioner alleged that the “newly discovered evidence suggest[ed] a major
cover-up in this case by the State” and requested “that this case be referred to the FBI and
TBI, for a complete investigation, and during which the Petitioner will disclose pertinent
other facts . . . involving the criminal activity in which the victim was engaged.” The
petitioner argued that the State withheld this evidence from him and that he would not have
pleaded guilty had he known of it at the time of his pleas. Thus, he claimed the newly
discovered evidence rendered his pleas unknowing and involuntary.

              The coram nobis court found that the petitioner’s allegations concerned neither
new nor material evidence. It also ruled that the allegations had been waived by the pleas
and the petitioner’s subsequent failure to raise the allegations in the post-conviction
proceeding. Accordingly, the coram nobis court summarily denied the petition.

              On appeal, the petitioner contends that the coram nobis court erred by denying
his petition without a hearing. He also contends that his pleas were involuntary in light of
the newly discovered evidence “which was deliberately withheld by the State.” The State
responds that the coram nobis court properly denied the petition because the petition was
untimely and because the petitioner failed to allege any grounds for coram nobis relief.1

               A writ of error coram nobis is an “extraordinary procedural remedy,” filling
only a “slight gap into which few cases fall.” State v. Mixon, 983 S.W.2d 661, 672 (Tenn.
1999).

                 Upon a showing by the defendant that the defendant was
                 without fault in failing to present certain evidence at the proper
                 time, a writ of error coram nobis will lie for subsequently or



        1
          Although not of consequence to our disposition of this appeal, we note that the State did not
affirmatively assert a statute of limitations bar in the coram nobis court. Consequently, the State is precluded
from asserting the defense for the first time on appeal. Calvin O. Tankesly v. State, No. M2004-01440-CCA-
R3-CO, slip op. at 7 (Tenn. Crim. App., Nashville, Aug. 19, 2005), perm. app. denied (Tenn. Feb. 6, 2006).
                                                      -3-
              newly discovered evidence relating to matters which were
              litigated at the trial if the judge determines that such evidence
              may have resulted in a different judgment, had it been presented
              at the trial.

T.C.A. § 40-26-105(b); see State v. Vasques, 221 S.W.3d 514, 525 (Tenn. 2007). Our
supreme court has established the procedure for considering a coram nobis claim:

              [I]n a coram nobis proceeding, the trial judge must first consider
              the newly discovered evidence and be “reasonably well
              satisfied” with its veracity. If the defendant is “without fault”
              in the sense that the exercise of reasonable diligence would not
              have led to a timely discovery of the new information, the trial
              judge must then consider both the evidence at trial and that
              offered at the coram nobis proceeding in order to determine
              whether the new evidence may have led to a different result.
              [The court then determines] “whether a reasonable basis exists
              for concluding that had the evidence been presented at trial, the
              result of the proceedings might have been different.”

Vasques, 221 S.W.3d at 527. To be successful on a petition for writ of error coram nobis,
“the standard to be applied is whether the new evidence, if presented to the jury, may have
resulted in a different outcome.” Id. at 526. The decision to grant or deny a petition for writ
of error coram nobis rests within the sound discretion of the trial court. T.C.A. § 40-26-105;
State v. Hart, 911 S.W.2d 371, 375 (Tenn. Crim. App. 1995).

                Although both parties contend that coram nobis relief may provide relief from
a guilty-pleaded conviction where the petition alleges that “‘newly discovered evidence’
[a]ffect[s] the voluntariness of a guilty plea,” see Newsome v. State, 995 S.W.2d 129, 134 n.
6 (Tenn. Crim. App. 1998), this court has previously noted that “the plain language of the
coram nobis statute and its historical use belie its application to a guilty-pleaded conviction.”
Arthur W. Stamey, III, v. State, No. E2009-00996-CCA-R3-CD, slip op. at 8 (Tenn. Crim.
App., Knoxville, Feb. 11, 2010). We explained:

              The statute’s repeated reference to matters litigated “at the trial”
              and its reference to “evidence” appear to limit its application to
              those cases that actually proceeded to trial. This conclusion is
              bolstered by our supreme court’s command to test any “newly
              discovered evidence” proffered by the coram nobis petitioner
              “in the context of the trial, to assess its veracity and its impact

                                               -4-
               upon the testimony of the other witnesses, and to determine the
               potential effect, if any, on the outcome.” When there has been
               a guilty plea, there exists no evidence against which the
               petitioner’s proffered evidence may be considered. The
               petitioner, by virtue of his guilty plea, has admitted both his guilt
               and the version of the facts as tendered by the State.

Id. (citations omitted). In Arthur W. Stamey, III, however, this court avoided resolution of
the issue of whether a guilty-pleaded conviction could be challenged via a petition for writ
of error coram nobis because we concluded that the record supported the coram nobis court’s
ruling that the alleged evidence did not qualify, in any event, as newly discovered evidence
to afford coram nobis relief. Id.; see also James Ivy v. State, No. W2010-00152-CCA-R3-PC
(Tenn. Crim. App., Jackson, Oct. 15, 2010) (stating coram nobis relief not available to attack
guilty-pleaded convictions but affirming denial of relief on other grounds). The present case,
however, necessitates the resolution of the issue of the application of the writ of error coram
nobis to guilty-pleaded convictions.

               Initially, it is necessary to address the language of Newsome that has been
utilized at times by this court to avail a guilty-pleaded petitioner coram nobis relief. As
previously noted, the court stated that “in order for a writ [of error coram nobis] to issue, the
[petitioner] would have to show that his plea was not voluntarily or knowingly entered.”
Newsome, 995 S.W.2d at 134. This oft-quoted language has since appeared in opinions of
this court addressing coram nobis attacks on guilty-pleaded convictions. See, e.g., Stephen
Wlodarz v. State, No. E2008-02179-CCA-R3-CO, slip op. at 5 (Tenn. Crim. App., Knoxville,
May 19, 2010), perm. app. granted (Tenn. Aug. 25, 2010); Daniel Lee Draper v. State, No.
E2009-00952-CCA-R3-PC, slip op. at 7 (Tenn. Crim. App., Knoxville, Dec. 21, 2010).
Despite this use, in our view, the language in Newsome is not controlling authority and
represents, instead, dicta as it is a comment found in the court’s general discussion of various
ways to contest a guilty plea after a judgment becomes final and had no bearing on the
disposition of the case on the merits. As the court in Newsome noted, “the newly discovered
evidence asserted by the [petitioner] fail[ed] to affect the voluntariness of his 1992 guilty
plea.” Newsome, 995 S.W.2d at 134. Likewise, the court limited its holding “to the premise
that a subsequent third party confession will not affect the voluntariness of a guilty plea, thus,
precluding the issuance of a writ of error coram nobis based on newly discovered evidence.”
Id. at n. 6. We are also mindful that the supreme court recently granted an application to
appeal in a coram nobis case attacking a guilty-pleaded conviction for the purpose of
addressing whether the writ of error coram nobis could be used to challenge convictions
arising from a guilty plea. Stephen Bernard Wlodarz v. State, No. E2008-02179-SC-R11-CO
(Tenn. Aug. 25, 2010) (order).



                                                -5-
              That being said, several considerations lead to the conclusion that guilty-
pleaded convictions cannot be challenged via a petition for writ of error coram nobis. Of
primary significance is the long-standing principle that “[w]hen statutory language is clear
and unambiguous, we must apply its plain meaning in its normal and accepted use, without
a forced interpretation that would limit or expand the statute’s application.” Eastman
Chemical Co. v. Johnson, 151 S.W.3d 503, 507 (Tenn. 2004) (emphasis added). As
previously discussed, “the plain language of the coram nobis statute . . . belie[s] its
application to a guilty-pleaded conviction.” Arthur W. Stamey, III, slip op. at 8; see also
Michael Joseph Grant v. State, No. E2009-00311-CCA-R3-PC, slip op. at 3 (Tenn. Crim.
App., Knoxville, Mar. 18, 2010) (stating that “[t]he language of the statute suggests that a
defendant who avoids trial by pleading guilty cannot necessarily meet [the] standard”
enunciated in the statute). Indeed, the analytical framework established for coram nobis
relief assumes that the challenged conviction resulted from a trial, not a guilty plea. Vasques,
221 S.W.3d at 526 (holding that “the standard to be applied is whether the new evidence, if
presented to the jury, may have resulted in a different outcome”).

              An additional consideration is the fact that a conviction arising from a plea
naturally involves some admission or stipulation concerning the petitioner’s guilt. As this
court noted in Newsome,

              By pleading guilty, the [petitioner] admitted his factual guilt and
              waived the right to confront his accusers. . . . There can be no
              doubt that, at the time the [petitioner] entered his guilty plea, he
              knew that either he did or did not commit the [offenses] for
              which he had been convicted.

Newsome, 995 S.W.2d at 134; see also Jerry Britt v. State, No. E2004-01276-CCA-R3-PC,
slip op. at 7 (Tenn. Crim. App., Knoxville, Dec. 20, 2004) (discussing that best interest plea
does not change consideration of coram nobis claim), perm. app. denied (Tenn. May 2,
2005). Furthermore, this court has held that “[a] petition for the writ of error coram nobis
is not intended to relieve a party of [his] own negligence, ignorance or change of mind.”
Newsome, 995 S.W.2d at 134; see also Donald Ray Turner v. State, No. M1998-00484-CCA-
R3-PC (Tenn. Crim. App., Nashville, Dec. 17, 1999) (stating that a petitioner cannot use
coram nobis relief to address a change of mind).

               We are also mindful that precluding attacks on guilty-pleaded convictions via
a petition for writ of error coram nobis would not foreclose relief that is already available by
other means. Post-conviction relief, see T.C.A. §40-30-101 to -122 (2006), and executive
clemency, see § 40-27-101 to -109 (2006), remain available to address constitutional attacks
on guilty-pleaded convictions as well as claims of actual innocence established by either

                                              -6-
newly discovered scientific or factual evidence. Cognizant that a writ of error coram nobis
is an “extraordinary procedural remedy,” filling only a “slight gap into which few cases fall,”
Mixon, 983 S.W.2d at 672, we discern no compelling interest to extend coram nobis relief
to guilty-pleaded convictions.

              For these reasons, we conclude that guilty-pleaded convictions cannot be
attacked via a petition for writ of error coram nobis. Accordingly, we affirm the judgment
of the coram nobis court summarily denying the petition.


                                                    _________________________________
                                                    JAMES CURWOOD WITT, JR., JUDGE




                                              -7-